COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Mack B. Yates v. Harris County

Appellate case number:    01-16-00086-CV

Trial court case number: 2014-67727

Trial court:              113th District Court of Harris County

        Appellant, acting pro se, has filed a motion for extension of time to file an affidavit of
indigence. We grant the motion. Appellant may file an affidavit in compliance with TEX. R.
APP. P. 20.1 within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually

Date: March 1, 2016